DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election of Group I in the reply filed on June 23, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 11-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on June 23, 2022.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 8, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Decker et alia (US Patent Number 3,357,349), hereinafter “Decker”.
Re claim 1, Decker discloses a container for storing a material for a printing system (an electrostatic printer, see title), comprising: a channel structure (including hopper 28L or 28R, 62, 64) for conveying the material, the channel structure providing an opening of the container (opening 68 in ref. no. 64) and an axis of the channel structure defining an axial direction (parallel to plates 62 and 64 along the movement of shutter plate 66); and a valve structure (66) disposed within the channel structure, wherein the valve structure; is translatable within the channel structure between a proximal position (where flow is not permitted from the hopper 28L or 28R through the opening 68) and a distal position (where flow is permitted from the hopper 28L or 28R through the opening 68) in the axial direction, is non-rotatable relative to the channel structure about the axis of the channel structure (the flats plates 62, 64, and 66 do not permit rotation), and is arranged to seal the channel structure when the valve structure is in the proximal position (see Fig. 7 showing the proximal position sealing the channel and not permitting flow). 
Re claim 8, Decker discloses a container according to claim 1, wherein the valve structure is configured to be translated within the channel structure by a translation member (72, 74) of a printing system. 
Re claim 9, Decker discloses a container according to claim 8, wherein the valve structure comprises an engagement member (the hole in 64 which engages ref. no. 74) configured to be engaged by the translation member of the printing system. 


Claims 1-3 and 5-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Connelly et alia (US Patent Number 6,749,091), hereinafter “Connelly”.
Re claim 1, Connelly discloses a container (12, 16), comprising: a channel structure (through 26, 28, 30, 32) for conveying the material, the channel structure providing an opening of the container (at outlet 32) and an axis of the channel structure defining an axial direction (the axis that plunger 50 reciprocates along); and a valve structure (50 including 59) disposed within the channel structure, wherein the valve structure; is translatable within the channel structure between a proximal position and a distal position in the axial direction (see Figs. 7 and 9), is non-rotatable relative to the channel structure about the axis of the channel structure (due to the engagement of indexing pin 84 and slot 66), and is arranged to seal the channel structure when the valve structure is in the proximal position (this limitation is met by various aspects of Connelly.  First, the seal 59 seals against flow out channel 28 where the plunger button 54 is.  Second, when the metered dose is in compartment 62, the plunger moves to seal flow ref. no. 26 into ref. no. 62 as shown in Fig. 9.  Third, when closure cap 200, 202, 206, 250 is used, the closure cap seals off the channel structure outlet 32, see Fig. 11 when the valve structure is in either the proximal or distal positions). 
Re “for storing a material for a printing system”, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  Furthermore, the recitation is solely recited in preamble. When reading the preamble in the context of the entire claim, the recitation is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.
Re claim 2, Connelly discloses a container according to claim 1, wherein the valve structure comprises a compressible member (59 or one or more of 200, 202, 206, 250), the compressible member being arranged to seal the channel structure when the valve structure is in the proximal position. 
Re claim 3, Connelly discloses a container according to claim 2, wherein the compressible member is arranged circumferentially around the valve structure (o-ring 59 in groove 58). 
Re claim 5, Connelly discloses a container according to claim 2, wherein the compressible member is compressible by coupling a cap (some or all of 200, 202, 206, 250) to the container whereby to close the opening of the container (see Fig. 11). 
Re claim 6, Connelly discloses a container according to claim 5, wherein the compressible member (59) is configured to remain compressed following decoupling of the cap (200, 202, 206, 250) from the container (i.e., the o-ring 59 remains compressed in groove 58 when the cap 200, 202, 206, 250 is removed). 
Re claim 7, Connelly discloses a container according to claim 2, wherein the valve structure (50) comprises a material-conveying member (the portion of 50 containing compartment 62) aligned with the axis of the channel structure (the entire structure 50, which includes the material-conveying member is aligned and reciprocates along the axis). 
Re claim 8, Connelly discloses a container according to claim 1, wherein the valve structure is configured to be translated within the channel structure by a translation member (actuation member or button 54).  While Connelly does not disclose a printing system, the claim recites the valve structure “configured to…”; so the printing system is not seen as a positive recitation.
Re claim 9, Connelly discloses a container according to claim 8, wherein the valve structure comprises an engagement member configured to be engaged by the translation member (the entire plunger 50 is unitary and is seen as including structure that reasonably can be considered an engagement member).  While Connelly does not disclose a printing system, the claim recites the valve structure “configured to…”; so the printing system is not seen as a positive recitation.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Connelly.
Connelly discloses a container according to claim 3 including the compressible member (59) being an O-ring.  However, Connelly fails to specifically disclose rubber.  The examiner takes official notice that rubber O-rings are old and well known in the art and are used due to the suitability and availability of the material.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Decker.
Decker discloses a container according to claim 9.  However, Decker does not disclose the engagement member comprising a fastener and a washer configured to distribute a load of the fastener (Decker uses a pin 74 in a hole 64 to distribute the load).  The examiner takes official notice that using a fastener and washer to distribute loads between an actuation/translation member and a valve structure is old and well known in the art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Shermin (US Patent Number 6,450,371) is similar to Connelly and appears to anticipate or render obvious the same claims as Connelly above.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric Keasel whose telephone number is (571) 272-4929.  The examiner works a part-time schedule and can normally be reached on Monday, Tuesday, Thursday, and Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, Kenneth Rinehart, Mary McManmon, and Craig Schneider can be reached on 571-272-4881, 571-272-6007, and 571-272-3607, respectively.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ERIC KEASEL/Primary Examiner, Art Unit 3753